Citation Nr: 9934776	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  96-27 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to June 4, 1998, for 
the assignment of a total rating based upon individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION


The veteran had active military service from May 1963 to May 
1966.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a December 1995 rating action, 
in which the RO denied the veteran's October 1995 claim of 
entitlement to a total disability rating based upon 
individual unemployability (TDIU).  The veteran filed an NOD 
that same month, and the RO issued an SOC in May 1996.  The 
veteran filed a substantive appeal in June 1996.  In 
September 1996, the veteran testified before a hearing 
officer at the VARO in Winston-Salem.  Supplemental 
statements of the case (SSOC) were issued in December 1996, 
May 1998, and May 1999.  

The Board notes that, in an April 1999 rating decision, the 
RO assigned to the veteran a 100 percent disability rating, 
on a schedular basis, for "loss of use of both feet because 
of bilateral knee instability and weakness requiring a 
brace."  That rating was determined to be effective from 
June 4, 1998.  Based upon that total rating, plus 
consideration of additional service-connected ratings of 30 
percent for a psychiatric disorder, 20 percent for a left 
hand disorder, and 10 percent for a right hand disorder, the 
veteran was granted special monthly compensation, assistance 
in housing and automobile adaptive equipment, and basic 
eligibility under chapter 35 of title 38, United States Code.

The RO's grant of a total schedular rating moots the claim 
for TDIU from and after June 4, 1998.  Since, however, the 
veteran has not withdrawn his appeal for TDIU, our 
consideration in this matter thus concerns the time period 
prior to June 4, 1998.  

REMAND

A review of the veteran's claims file reflects that he was 
service connected for depressive reaction with anxiety, and 
weakness of the extremities, in April 1968.  The disabilities 
were both rated as 30 percent disabling with an effective 
date from December 1967, for a combined rating of 50 percent.  
Thereafter, in January 1983, the veteran's disability rating 
for anxiety reaction with depressive features (formerly 
depressive reaction with anxiety) was reduced to 10 percent.  
In addition, weakness of the extremities was separated into 
ratings for weakness of the left lower extremity and weakness 
of the right lower extremity, both 30 percent disabling.  The 
combined rating was 60 percent from July 1982.  On appeal to 
the Board in April 1984, the veteran was denied increased 
ratings for his service-connected disabilities.  The Board 
also, at that time, denied entitlement to a total rating 
based upon individual unemployability.  

In January 1993, the veteran submitted to the RO a VA Form 
21-4138 (Statement in Support of Claim), dated that same 
month, in which he reported that he was having problems at 
work due to his service-connected disabilities.  He also 
reported that he was becoming a nervous wreck and, because of 
that, might lose his job.  He then requested an increased 
evaluation with respect to his service-connected 
disabilities, because he believed he would soon be laid off 
from work.

Subsequently, in November 1993, the veteran submitted medical 
reports from a number of physicians and medical clinics, 
dated from March 1980 to November 1993.  These reports, in 
particular from William Eckbert, M.D., Fred Allen, M.D., and 
Forney Hutchinson, M.D., as well as the Miller Clinic and the 
VA Medical Center (VAMC) in Columbia, noted complaints and 
findings of bilateral knee pain with instability and 
weakness, atypical muscular dystrophy, and a tear of a medial 
meniscus, as well as headaches with dizziness, tingling of 
the fingers, and memory loss.  In addition, the veteran was 
noted to wear bilateral knee braces.  

Thereafter, the RO received an examination report from Ronald 
Demas, M.D., dated in January 1994.  Dr. Demas noted the 
veteran's clinical history, and reported a diagnosis of 
myofascial pain syndrome involving the posterior cervical, 
upper trapezius, and interscapular areas, with associated 
headache; status post bilateral knee injury approximately 
1964, with residual impairment and dependency on long leg 
upright medal braces; possible mild mixed sensorimotor 
peripheral neuropathy, consider Charcot Marie Tooth disease; 
tobacco abuse; and chronic headaches, both migraine and 
muscle tension.  

That same month, January 1994, the veteran was medically 
examined for VA purposes.  He complained of pain in his legs 
with associated weakness, as well as pain in his back and 
shoulders.  The examiner's impression was generalized anxiety 
disorder with depression, as well as weakness in both lower 
extremities, by history.  In addition, the veteran was noted 
to remain on braces and crutches.  

In February 1994, the veteran filed a VA Form 21-8940 
(Veteran's Application for Increased Compensation Based on 
Unemployability).  He reported his date of birth as April 
1945, that he was employed by Stabilus, Inc., and had been 
since 1983, and that he worked as a supervisor with the 
company.  Furthermore, the veteran noted that he had 
completed four years of high school.  Along with his 
application, he submitted a statement from Stabilus, dated 
that same month.  The statement noted that the veteran was 
wearing leg braces while at work, that his knee condition had 
worsened, and that he was having a difficult time physically 
maneuvering and moving around his work area at the facility.  
In addition to the statement from Stabilus, the RO also 
received a statement from the veteran, in which he reported 
that he was under a lot of stress and suffering from 
depression.  

In a March 1994 rating decision, the RO increased the 
veteran's disability rating for instability and weakness of 
the left and right knee, each requiring the use of a brace, 
from 30 percent to 40 percent.  The veteran remained at 10 
percent for a generalized anxiety disorder with depression.  
The combined service-connected rating, to include 
consideration of the bilateral factor, was 70 percent, with 
an effective date from January 22, 1993.  


In August 1994, the RO received medical records from Mark 
Define, M.D., dated from March 1993 to July 1994.  These 
records reflected the veteran's complaints and treatment for 
pain in his left arm and upper back, as well as his hands and 
thumb.  The veteran was also noted to suffer from 
degenerative disc disease of the cervical spine at C5-6.  In 
addition, the RO also received medical records from The 
Diagnostic Center, dated from January 1995 to March 1995.  
These records reflected clinical findings of degenerative 
disc disease of the cervical spine, as well as tendonitis of 
the left scapula.  

In an April 1995 rating action, the RO denied the veteran's 
claim for TDIU.  

In July 1995, the RO received medical records from the VAMC 
Salisbury, dated from January to June 1995.  These records 
noted, in pertinent part, the veteran's therapy for anxiety 
and depression.  In August 1995, the veteran underwent VA 
medical examination.  Following a clinical evaluation, the 
examiner's impression was generalized anxiety disorder, and a 
history of major depression with a global assessment of 
functioning (GAF) score of 60.  

Thereafter, in a September 1995 rating decision, the RO 
increased the veteran's disability rating for generalized 
anxiety disorder with depression from 10 percent to 30 
percent.  The veteran's combined service-connected rating was 
then increased to 80 percent, effective from January 11, 
1995.  

That same month, the RO received a statement, dated in 
September 1995, from the Chief of Orthopaedic Surgery at the 
VAMC in Durham.  It was noted that the veteran's medical 
condition was being followed at that facility, and that he 
had recently undergone a cervical neck fusion at a non-VA 
facility.  The veteran was noted to suffer from muscular 
dystrophy and a moderate amount of degenerative disc disease 
and osteoarthritis of the lumbar and cervical spine, and to 
wear knee braces.  He was reported to work in a manufacturing 
plant, doing a considerable amount of heavy lifting, as well 
as prolonged walking, stooping, and bending.  As a result, 
the veteran had reportedly been advised that he should not 
return to his employment at Stabilus.  The statement also 
noted that the veteran was unable to perform his duties 
because of his multiple medical conditions.  Furthermore, 
because of his age, it was reported that it was highly 
unlikely that the veteran would be a candidate for vocational 
rehabilitation and retraining.  

In October 1995, the RO received a statement from Dr. 
Eckbert, dated in September 1995.  Dr. Eckbert reported that 
the veteran suffered from bilateral knee disorders and 
weakness in his legs, and needed to wear long-leg, upright 
metal braces on both legs.  He further reported that the 
veteran had developed cervical disc disease with foraminal 
encroachment and peripheral neuropathy.  The physician also 
noted the veteran's cervical disc surgery, and that he 
suffered from headaches, depression, and acid peptic disease, 
in addition to moderate hypertension.  In summary, 
Dr. Eckbert noted that the veteran's physical condition would 
continue to deteriorate with age, and he definitely was too 
disabled to work in any gainful occupation.  

Also in October 1995, the RO received an additional 
Application for Increased Compensation based on 
Unemployability, dated that same month.  The application 
noted, in particular, that orthopedic problems prevented the 
veteran from securing a substantially gainful occupation, 
that he had completed one year of college study, and that his 
last day with Stabilus had been September 28, 1995.  In 
November 1995, the RO received VAMC Durham medical records, 
dated from June 1995 to September 1995.  In particular, these 
records reflected the veteran's complaints and treatment for 
lower extremity weakness and instability.

Also in November 1995, the RO received a completed VA Form 
21-4192 (Request for Employment Information) from Stabilus.  
The form revealed, in particular, that the veteran had worked 
as a supervisor/safety director, and had retired on 
disability.  The veteran was to receive monthly disability 
benefits based upon his prior monthly salary, and these would 
terminate in March 1996.  Stabilus reported that the 
veteran's last day of employment had been September 29, 1995, 
that he had earned $59,000 during his last 12 months of work, 
and that he had lost four weeks from work during that same 
period of time.  


In a December 1995 rating action, the RO denied the veteran's 
TDIU claim.  That same month, the veteran filed an NOD, in 
which he asserted that, even if his bilateral knee disorder 
were his only disability, that by itself would make it 
impossible for him to work.  Furthermore, the veteran 
submitted a Social Security Administration (SSA) award 
letter, dated in December 1995, which reflected that he had 
been found to be disabled for SSA purposes on July 31, 1995.  

In April 1996, the RO received VAMC Salisbury medical 
records, dated from September 1995 to April 1996.  In 
particular, these records noted the veteran's participation 
in group therapy, and as well as treatment for his eyes.   

Also in April 1996, the RO received medical records, dated 
from April 1981 to November 1995, from the SSA, which had 
been considered in evaluating the veteran for disability 
benefits with that agency.  In particular, a Disability 
Determination and Transmittal (SSA Form 831-C3) noted the 
veteran's primary diagnosis to be rheumatoid arthritis, with 
a secondary diagnosis of disorders of the back, discogenic 
and degenerative.  Furthermore, these records, some 
duplicative, reflected the veteran's treatment for cervical 
degenerative disc disease.  A record from Dr. Eckbert, dated 
in November 1995, reported that the veteran suffered from 
muscular dystrophy of both lower extremities; cervical disc 
disease with neuropathy; status post cervical diskectomy; 
degenerative arthritis of the cervical and lumbar spine; 
possible left rotator cuff tendonitis of the left shoulder; 
chronic recurrent headaches; residual impairment of bilateral 
knee injuries suffered in 1964, with dependency on metal 
braces; a torn medial meniscus of the left knee; ligament 
strain of both knees resulting in instability bilaterally; 
depressive illness since 1964; and history of renal stones.  

In September 1996, the veteran testified before a hearing 
officer at the VARO in Winston-Salem.  He reported that his 
job as a supervisor at Stabilus had required a good deal of 
physical labor and walking.  The veteran testified that he 
had used a cane to ambulate while at the facility, and had 
also worn his metal knee braces.  He also stated that he 
believed he could have continued to work if it hadn't been 
for his service-connected bilateral knee disabilities.  


Thereafter, the RO received VAMC Salisbury medical records, 
dated from April 1996 to September 1996, and from November 
1996 to February 1997.  These records noted the veteran's 
participation in group therapy, as well as treatment for his 
eyes.  In March 1997, the RO received VAMC Durham medical 
records, dated from November 1996 to February 1997.  These 
records reflected the veteran's treatment for cervical 
degenerative disc disease, as well as associated pain.  

In June 1997, the RO received a statement from Dr. Eckbert, 
dated in May 1997.  Dr. Eckbert noted that the arthritis in 
the veteran's hands and spine, his cervical disc disease, as 
well as severe headaches, depression, moderate hypertension, 
and acid peptic disease, had all made him unemployable.  

In June 1997, the veteran underwent a number of medical 
examinations for VA purposes.  Following clinical evaluation, 
findings and diagnoses were general anxiety disorder, with a 
GAF score of 50; degenerative joint disease with degenerative 
disc disease of the cervical and lumbar spine; and bilateral 
injury to the knees, with postoperative residuals of the 
right knee.  

In September 1998, the RO received VAMC Durham medical 
records, dated from August 1997 to August 1998.  These 
records noted the veteran's treatment for an arthritic left 
thumb, shoulder and neck pain, as well as left side body 
numbness.  In December 1998, the RO received additional VAMC 
Durham medical records, dated from June 1995 to November 
1998.  Many of these records were duplicative or cumulative 
of previous records received, and noted the veteran's 
treatment for his cervical spine, knees, and thumb, as well 
as other disorders.  Furthermore, the veteran was noted to 
use drop-lock knee braces and a motorized wheel chair.  

In February 1999, the veteran again underwent a number of VA 
medical examinations.  Following clinical evaluations, he was 
reported to suffer from generalized anxiety disorder with 
depressive features, with a GAF score of 55; post-operative 
ligament reconstruction with tendon interposition, left and 
right thumbs, with residual weakness; degenerative joint 
disease of the left and right knees with hyperextension; and 
bilateral weakness of the lower extremities with severe 
instability.  

The Board notes that entitlement to individual 
unemployability must be established solely on the basis of 
impairment from service-connected disabilities.  38 C.F.R. 
§ 3.341(a) (1999).  Neither disability from non-service-
connected disabilities, nor simply advancing age may be 
considered.  38 C.F.R. §§ 3.341(a) and 4.19 (1999). 

A regulatory scheme providing for a mix of objective and 
subjective criteria has been authorized.  Hatlestad v. 
Derwinski, 3 Vet.App. 213, 216 (1992).  Under 38 C.F.R. § 
3.340(a), generally, total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. § 4.15 describes a combination of objective ("average 
person") standards and subjective ("individual case") 
standards.  The overall standard of impairment in earning 
capacity recognizes "any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation."

The objective criteria are set forth at 38 C.F.R. § 
3.340(a)(2), and provide for a total rating when there is a 
single disability or a combination of disabilities which 
result in a 100 percent schedular evaluation or where the 
requirements of 38 C.F.R. § 4.16(a) are met.  Those 
requirements call for a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more, 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  The subjective criteria for a 
total rating are found at 38 C.F.R. §§ 4.16(b) and 
3.321(b)(1).  Together, these provide that a veteran who is 
unable to secure substantially gainful employment due to 
service-connected disabilities shall be rated totally 
disabled.  See Colayong v. West, 12 Vet.App. 524, 539 (1999) 
("the issue under section 4.16(a) is whether the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities").  Thus, under 
either the objective or subjective criteria, the veteran must 
be unable to engage in substantially gainful employment due 
to the service-connected disabilities.  Section 4.16(b) also 
provides that the veteran's employment history and 
educational and vocational attainment are for consideration.

In Hatlestad, supra, the Court held that "the central 
inquiry in determining whether a veteran is entitled to 
[TDIU] is whether that veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  The Court then cited Pratt v. Derwinski, 
3 Vet.App. 269, 272 (1992), as stating, "Even if, as it 
appears, the [Board] determined that the appellant's 
unemployability was a result of his age and non-service-
connected heart condition, its task was not finished.  The 
[Board] still was required to decide, without regard to the 
non-service-connected disabilities or his age, whether 
appellant's service-connected disabilities are sufficiently 
incapacitating as to render him unemployable."

For a veteran to prevail on a claim based upon 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such veteran.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Van 
Hoose v. Brown, 4 Vet.App. 361 (1993).  This contemplates 
employment of other than a marginal nature as defined in 38 
C.F.R. § 4.16(a), and must take into consideration the nature 
of the employment and the reason for termination in all 
claims, and a professional assessment is requested within VA 
guidelines.  See Friscia v. Brown, 8 Vet.App. 90 (1995).  
Marginal employment, as defined under section 4.16(a), 
generally shall be deemed to exist when a veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person. 

The veteran has stated that he last worked in September 1995 
(he has given the 28th as his last day of work; his former 
employer indicated it was the 29th).  He reported on his VA 
Form 21-8940, filed in October 1995, that he had worked full-
time until then, and that his highest earnings year had been 
1993, when he made $58,000. Although he has not clearly 
indicated what his earnings were during his last year of work 
(his former employer says it was $59,000), it appears that 
his income for that year exceeded the poverty threshold, and 
therefore his position did not constitute "sheltered 
employment" within the meaning of section 4.16(a).  See, 
e.g., Notice, 64 Fed. Reg. 68,413 (Dec. 7, 1999) (reporting 
that the poverty threshold for one person was $8,316 in 
1998).

As noted in the Introduction, above, the recent grant of a 
schedular 100 percent service-connected disability rating by 
the RO moots any ongoing claim for TDIU, after the effective 
date of June 4, 1998.  Under 38 C.F.R. § 4.16(a), "[t]otal 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total . . . ."  See 
Herlehy v. West, 11 Vet.App. 448, 452 (1998) ("TDIU rating 
is for consideration only when the veteran is not already 
assigned a 100% schedular rating"); Vettese v. Brown, 7 
Vet.App. 31, 34-35 (1994) ("[a] claim for TDIU presupposes 
that the rating for the condition is less than 100%"); 
Holland v. Brown, 6 Vet.App. 443, 446 (1994) ("100% rating 
means that a veteran is totally disabled").  In this 
instance, with respect to the veteran's appeal for an earlier 
effective date for TDIU, our consideration in this matter 
thus concerns the time period beginning with the veteran's 
cessation of employment, in September 1995, and ending just 
prior to June 4, 1998.  

We are cognizant that the claims file reflects that the 
veteran was evaluated for VA vocational rehabilitation.  This 
is first noted in an October 1996 Report of Contact.  In 
March 1997, the veteran's service representative requested 
that the veteran's vocational rehabilitation file be obtained 
for review in conjunction with his appeal for TDIU.  The 
representative noted that the veteran had reportedly been 
turned down for vocational rehabilitation as a result of his 
disabilities.  Subsequently, in a deferred rating action, 
dated in April 1997, it was requested that the veteran's 
vocational rehabilitation and counseling folder(s) be 
obtained and attached to the claims folder, and that, if such 
folder was no longer available, a note of that fact needed to 
be made in the claims file.  In a May 1999 SSOC, the RO 
reported that the veteran's vocational rehabilitation folder 
had been reviewed, and that the veteran had been discontinued 
from further pursuit of vocational training in 1995, because 
he had not followed-up with the counselor's efforts to 
determine whether further training was feasible or 
recommended.  


The Board notes that, while the May 1999 SSOC indicates that 
the vocational rehabilitation records had been obtained and 
reviewed by the RO, they are not currently associated with 
the claims file.  These records are pertinent to the 
veteran's claim for unemployability benefits.  Although we do 
not prejudge this issue, it appears that the veteran may have 
failed to complete his vocational rehabilitation workup 
without a determination as to the feasibility or advisability 
of his pursuing a training program.  Because we are required 
to render our decisions on the basis of all relevant 
evidence, the veteran's vocational rehabilitation records 
must be incorporated with the claims file before we can reach 
a determination on the veteran's appeal.  See Moore v. Gober, 
10 Vet.App. 436, 440 (1997) (holding that failure to obtain 
and associate education and vocational rehabilitation records 
with appellant's claims file was not justified).

Thus, this case is REMANDED to the RO for the following 
development:

1.  The veteran's Chapter 31 Vocational 
Rehabilitation Folder(s), including the 
Counseling Folder, should be obtained, and the 
file(s) or legible copies of such file(s) 
should be associated with the claims folder.

2.  If, as discussed above, the vocational 
rehabilitation records reflect that the veteran 
failed, without good cause, to follow through 
on VA's efforts to assess his feasibility for 
employment, the RO should contact the veteran 
and provide him with the opportunity to explain 
the reason(s) for his inaction.

3.  After permitting the veteran a reasonable 
period in which to respond, and after any other 
development deemed appropriate by the RO, the 
RO should readjudicate the claim on appeal, 
and, if the benefits sought are not granted, 
the veteran and his representative should be 
furnished an appropriate SSOC and given an 
opportunity to respond.  The case should then 
be returned to the Board for further appellate 
consideration, if otherwise in order.

By this REMAND the Board intimates no opinion, either 
legal or factual, as to the ultimate determination 
warranted in this case.  The purpose of this REMAND is 
to further develop the record and ensure due process 
of law.  No action is required by the veteran until he 
receives further notice.  The veteran has the right to 
submit additional evidence and argument on the matter 
or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



